Citation Nr: 1100053	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  09-25 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for bilateral foot 
tendinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to April 1992 
and from January 1993 to September 1997, with additional service 
in the Reserves.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a December 2007 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (RO).

The record indicates a current diagnosis of diabetic 
neuropathy.  As the Veteran is claiming service connection 
for diabetes mellitus, the issue of entitlement to service 
connection for diabetic neuropathy, as secondary to 
diabetes mellitus, has been raised by the record.  The 
issue has not been adjudicated by the RO, and it is 
therefore referred to the RO for appropriate action.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Veteran is seeking service connection for diabetes mellitus 
and bilateral foot tendinitis.  Based upon its review of the 
Veteran's claims file, the Board finds there is a further duty to 
assist the Veteran with her claims herein.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010).

In disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) there is insufficient competent 
medical evidence on file for VA to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, 
which requires that the evidence of record "indicates" that the 
claimed disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. App. at 
83.

Historically, the Veteran has a 16 year long history of military 
service with active duty service in the U.S. Marine Corps from 
August 1989 to April 1992 and in the Army from January 1993 to 
September 1997, and additional service in the Reserves.  The 
medical evidence of record shows a current diagnosis of diabetes 
mellitus, type II.  The record reflects that the Veteran was 
found unfit for military service in June 2004 because she was 
diabetic and insulin-dependent.  The Veteran claims that although 
the initial diagnosis of diabetes was made in 1999, approximately 
2 years after separation from active duty service, her diabetic 
symptoms first manifested while she was on active duty service 
and her glucose level noted in service treatment records indicate 
that she was in a pre-diabetic stage.  At her January 2010 
hearing before the Board, she testified that her endocrinologist, 
Dr. G.L., after reviewing the records of glucose and urine tests 
conducted in service, stated that they showed signs of pre-
diabetes.  It is also noted that a September 1992 service 
treatment report noted a glucose level of 112 while it states the 
expected range should be from 70 to 108.

With respect to the Veteran's claim of service connection for 
bilateral foot tendinitis, she contends various in-service 
injuries to the right foot.  Specifically, the Veteran contends 
that she sustained a fracture injury to the right big toe in 
basic training after 12-mile road march during her first active 
duty service in the Marine Corps, and that she continued to 
experience pain in the right foot ever since that time.  She also 
reported that she sustained a right ankle sprain during her 
Marine Corps service.  The Veteran further contends that she 
stubbed her toe in 1995 while she was in Germany, at which time 
she was told on sick call that her right second toe was 
fractured.  With regard to the left foot, while the Veteran 
reports gradual onset with no specific injury to the left foot, 
she claims that she has always guarded her right foot and it 
caused current problems in the left foot.  The record includes a 
current diagnosis of tendonitis of the feet, as well as 
complaints of bilateral heel pain and ongoing pain treatment for 
both feet.  Moreover, the Veteran's service treatment records 
reflects that she reported foot trouble on her June 1992 
separation examination and a history of right ankle sprain was 
also noted at that time.  The Veteran's lay statements are 
competent evidence as to her in-service injuries to the right 
foot and observable symptoms that she experienced pain in her 
feet since that time.  Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994) (holding that a lay witness is competent to testify to 
that which the witness has actually observed and is within the 
realm of his personal knowledge).  

The Veteran underwent a VA examination in January 2007.  However, 
the Board finds the VA examination in this case not adequate for 
VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(holding that if VA provides a Veteran with an examination in a 
service connection claim, the examination must be adequate).  
While the VA examiner stated that the Veteran's diabetes 
mellitus, type II, and tendonitis of the feet "have been present 
since service and have not increased in severity," no further 
explanation was provided as to this conclusion.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical 
opinion "must support its conclusion with an analysis that the 
Board can consider and weigh against contrary opinions").  The 
Board also finds that the medical opinion is ambiguous as to 
whether the Veteran's current diabetes mellitus, type II, and/or 
tendonitis of the feet were initially manifested during her 
active duty service, either in the Marine Corps from August 1989 
to April 1992 or in the Army from January 1993 to September 1997.  
Accordingly, a remand is required for a new examination to 
adequately decide the merits of the claims herein.  McLendon, 20 
Vet. App. at 83.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical providers 
who have treated her for her diabetes 
mellitus and bilateral foot tendinitis.  The 
RO must then obtain copies of the related 
medical records that are not already in the 
claims folder.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify the 
Veteran and (a) identify the specific records 
the RO is unable to obtain; (b) briefly 
explain the efforts that the RO made to 
obtain those records; and (c) describe any 
further action to be taken by the RO with 
respect to the claim, and (d) that she is 
ultimately responsible for providing the 
evidence.  The Veteran and her representative 
must then be given an opportunity to respond.

2.  Thereafter, the RO must afford the 
Veteran a VA examination to determine the 
current existence and etiology of any 
diabetes mellitus found.  The claims file and 
a copy of this remand must be provided to and 
reviewed by the examiner in conjunction with 
the examination.  All pertinent 
symptomatology and findings must be reported 
in detail.  Any indicated diagnostic tests 
and studies must be accomplished.  Following 
a review of the service and post-service 
medical records in the claims file, as well 
as the Veteran's lay statements, the examiner 
must state whether any current diabetes 
mellitus is related to the Veteran's active 
duty service.  Specifically, the examiner 
must indicate whether the Veteran's active 
duty service treatment records show initial 
manifestations of the Veteran's currently 
diagnosed diabetes mellitus, or otherwise 
related to such diagnosis.  A complete 
rationale for all opinions must be provided.  
If the above requested opinion cannot be made 
without resort to speculation, the examiner 
must state this and specifically explain why 
an opinion cannot be provided without resort 
to speculation.  The report prepared must be 
typed.

3.  The RO must also afford the Veteran a VA 
examination to determine the current 
existence and etiology of any bilateral foot 
tendinitis found.  The claims file and a copy 
of this remand must be provided to and 
reviewed by the examiner in conjunction with 
the examination.  All pertinent 
symptomatology and findings must be reported 
in detail.  Any indicated diagnostic tests 
and studies must be accomplished.  Following 
a review of the service and post-service 
medical records in the claims file, as well 
as the Veteran's lay statements, the examiner 
must state whether any current bilateral foot 
tendinitis is related to the Veteran's active 
duty service.  

With respect to the issue of entitlement to 
service connection for left foot tendinitis, 
the VA examiner must provide an opinion as to 
whether any degree of any left foot 
tendinitis found is related to her active 
duty service or is caused by or aggravated by 
her right foot tendinitis.

A complete rationale for all opinions must be 
provided.  If the above requested opinion 
cannot be made without resort to speculation, 
the examiner must state this and specifically 
explain why an opinion cannot be provided 
without resort to speculation.  The report 
prepared must be typed.

4.  The RO must notify the Veteran that it is 
her responsibility to report for the 
scheduled examination(s) and to cooperate in 
the development of the claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

5.  The examination report(s) must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If any report is deficient in any 
manner, the RO must implement corrective 
procedures.

6.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claims must be readjudicated.  If any claim 
remains denied, a supplemental statement of 
the case must be provided to the Veteran and 
her representative.  After the Veteran and 
her representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until she receives further 
notice; however, the Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

